Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin (US 2013/0082451 A1).
	Henkel teaches a child vehicle (multifunctional vehicle), comprising: a front frame assembly including a handlebar (handlebar 30) with a steering tube (stem 32) and a front fork (fork 40) having a fork stem (tubular post) and a front wheel (front wheel 41); a rear frame assembly including a head tube (head set includes two triangular plates 20 and 21 and a cover 23) and at least one rear wheel (rear wheels 42); and a sleeve assembly (two collars 45) mounted to the front frame assembly and engaging the rear frame assembly to rotatably connect the front and rear frame assemblies in a tool-less manner, wherein the child vehicle is a scooter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tteum A (KR 10-1553699 B1) in view of Tzoreff (US 8,500,134 B2).
	Regarding claim 1, Tteum A (Figures 1-9) teaches a child vehicle, comprising: a front frame assembly including a handlebar (handle 14) with a steering tube (handle stem 18) and a front fork (front fork 20) having a fork stem (connection bar 24) and a front wheel (front wheel 22 '); a rear frame assembly (frame 10) including a head tube (head tube 12) and at least one rear wheel (rear wheels 100); and a sleeve assembly mounted to the front frame assembly and engaging the rear frame assembly to rotatably connect the front and rear frame assemblies in a tool-less manner.
	However, Tteum A does not teach that the vehicle is a scooter. Tzoreff teaches a toy vehicle that is adaptable for use as a ride-on vehicle or a scooter. It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Tteum vehicle to be adaptable for use as a ride-on vehicle or a scooter. Doing so would avoid the purchase of two different toys during child's growth.
Regarding claim 2, Tteum A (Figures 3) in view of Tzoreff further teaches that the sleeve assembly includes an inner sleeve (coupling operation port 96) and an outer sleeve (protective cover 108) connected to the inner sleeve.
(interlocking pin 99).
	Regarding claim 7, Tteum A (Figure 3) in view of Tzoreff further teaches that the steering tube and the fork stem are positively connected together by a second tool-less connector (lock latch 90).
	Regarding claim 8, Tteum A (Figure 4) in view of Tzoreff further teaches that the second tool-less connector is disposed in the sleeve assembly when the front and rear frame assemblies are rotatably connected together.
Allowable Subject Matter
Claims 13-36 are allowed.
Claims 4-6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                    

/KEVIN HURLEY/Primary Examiner, Art Unit 3611